UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SIJI YU,
                               Plaintiff,
                                                              No. 15-CV-9340 (KMK)
                        v.
                                                               OPINION & ORDER
 KNIGHTED LLC, an Intelligrated Company,

                               Defendant.


Appearances:

Siji Yu
Hopewell Junction, NY
Pro Se Plaintiff

David A. Skidmore, Jr., Esq.
Jennifer A. Rulon, Esq.
Frost Brown Todd LLC
Cincinnati, OH
Counsel for Defendant

Sharon S. Cohen, Esq.
Shira Franco, Esq.
Davis & Gilbert LLP
New York, NY
Counsel for Defendant

KENNETH M. KARAS, District Judge:

       Pro se Plaintiff Siji Yu (“Plaintiff”) brings this Action pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., against Knighted LLC (“Knighted” or

“Defendant”), alleging that it failed to pay him for the overtime hours he worked. (See generally

Am. Compl. (Dkt. No. 38).) 1 Before the Court are the Parties’ Cross-Motions for Summary



       1
         Plaintiff’s original Complaint included claims under Title VII of the Civil Rights Act
(“Title VII”), 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. § 621 et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., 42
Judgment (the “Motions”). (See Def.’s Not. of Mot. (Dkt. No. 124); Pl.’s Mot. for Summ. J.

(“Pl.’s Mot.”) (Dkt. No. 128).) For the reasons explained herein, Plaintiff’s Motion is denied and

Defendant’s Motion is granted.

                                          I. Background

       A. Factual Background

       The Court has described the allegations and procedural history of this case in two prior

Opinions. See Yu v. Knighted LLC, No. 15-CV-9340, 2017 WL 666118 (S.D.N.Y. Feb. 16,

2017); Yu v. Knighted LLC, No. 15-CV-9340, 2018 WL 369191 (S.D.N.Y. Jan. 9, 2018). The

Court therefore assumes familiarity with the dispute and will provide factual and procedural

background only as relevant to the instant Motions.

       The following facts are taken from Defendant’s statement pursuant to Local Civil Rule

56.1, (Def.’s Local Rule 56.1 Statement (“Def.’s 56.1”) (Dkt. No. 126)), and Plaintiff’s statement

pursuant to Local Civil Rule 56.1, (Pl.’s Mot. 1–9 (Pl.’s Local Rule 56.1 Statement (“Pl.’s

56.1”))), and the admissible evidence submitted by the Parties. 2




U.S.C. §§ 1981 and 1983, and the New York State Human Rights Law (“NYSHRL”). (See
Compl. (Dkt. No. 1).) All claims have been dismissed with prejudice other than Plaintiff’s
FLSA claim. (See Dkt. Nos. 34, 70.)
       2
         Plaintiff’s Motion begins with a 56.1 Statement, and attaches exhibits numbered 6
through 13. (See Pl.’s Mot.) Plaintiff did not submit a memorandum of law in support of his
Motion, but did submit a memorandum in opposition to Defendant’s Motion. (See Dkt. No.
131.)
       Additionally, Plaintiff did not submit a response to Defendant’s 56.1 Statement. The
Court will treat the facts asserted in Defendant’s 56.1 Statement as undisputed to the extent they
are supported by record evidence and Plaintiff’s submissions do not contradict them.
       Finally, both Plaintiff and Defendant have submitted exhibits that lack page numbers.
For any exhibits without page numbers, the Court will cite to the ECF-generated page number at
the upper right corner of each page.
                                                 2
               1. Plaintiff’s Background

       Plaintiff earned his bachelor’s degree in industrial engineering at Shanghai University in

China, and subsequently received a master’s degree in industrial engineering from the New

Jersey Institute of Technology and a master’s degree in computer science from the City College

of New York. (Def.’s 56.1 ¶¶ 8–9, 11; Pl.’s Mot. Ex. 11 (Deposition of Siji Yu (May 11, 2018 &

June 27, 2018) (“Yu Dep.”)) 24–26.) When Plaintiff was hired by Knighted, he had twenty years

of experience in information technology and over ten years of experience working in database

administration and development. (Def.’s 56.1 ¶ 12; Def.’s 56.1 Ex. 4 (“Yu Resume”).) Plaintiff

specialized in databases and, in particular, relational databases, which are databases that have “a

kind of relationship between each spreadsheet by spreadsheet or each table by table.” (Def.’s

56.1 ¶¶ 13–14; Yu Dep. 166.)

               2. Plaintiff’s Employment with Defendant

       Plaintiff worked for Knighted as a Senior Database Administrator from July 2013 to

August 2014. (Def.’s 56.1 ¶ 1; Yu Dep. 38, 54, 108.) Knighted is a software company that

designed a warehouse management system (“WMS”) used by various businesses to manage their

warehouses, by tracking items entering and exiting the warehouse and locating items within.

(Def.’s 56.1 ¶¶ 3–4; Yu Dep. 184–85.) Knighted designed software to track this information by

putting the information into databases that were administered by Plaintiff (the “WMS

Databases”). (Def.’s 56.1 ¶ 5; Yu Dep. 166–67, 184–85.)

       Plaintiff worked at a desk in an office at Knighted, and earned an annual salary of

$115,000, plus performance-based incentives. (Def.’s 56.1 ¶¶ 18–19, Ex. 5 (“Yu Offer Letter”);




                                                 3
Yu Dep. 38–39, 185–86.) 3 His offer letter characterized Plaintiff as a “regular full-time exempt

employee.” (Yu Offer Letter 3.) Plaintiff was responsible for managing Knighted’s WMS

Databases, including keeping the Database running on schedule and improving its performance.

(Def.’s 56.1 ¶ 21; Yu Dep. 187–88.) Most of Plaintiff’s time was spent managing the WMS

Databases. Plaintiff was fully responsible for the functioning of the WMS Databases and

worked on a team with his manager and colleagues to provide input on how to resolve issues that

impacted the system. (Def.’s 56.1 ¶¶ 22–23; Yu Dep. 30–32, 41–43.)

       In his role at Knighted, Plaintiff had to learn Knighted’s computer systems, warehouse

management systems, and the particular relationship of those systems to the databases he

managed. (Def.’s 56.1 ¶ 24; Yu Dep. 41–42.) Plaintiff was simultaneously involved in multiple

projects, and would set priorities and communicate with different teams and managers to

coordinate plans. (Def.’s 56.1 ¶¶ 26–27, 29; Yu Dep. 44–45.) Plaintiff was required to

troubleshoot any problem that arose with Knighted’s databases, and to provide recommendations

on better or more efficient ways to address technical issues based on his experience. (Def.’s 56.1



       3
          Plaintiff contends that he was “paid based on hours he had worked,” and that if he
worked shorter than an eight-hour day, his compensation would be reduced accordingly. (Pl.’s
56.1 ¶¶ 25–26.) However, the evidence Plaintiff submitted in support of his Motion contradicts
this assertion. Plaintiff’s offer letter, which he included as part of his Exhibit 12, states, “[y]ou
will be classified as a regular full-time exempt employee and your pay will be annualized at
$115,000 per year, paid at regular payroll intervals.” (See Pl.’s Mot. Ex. 12, at 73.) Plaintiff’s
paystubs reflect that he was consistently paid bimonthly in the amount of $4,791.67 for exactly
86.67 “hours” worked, (see generally Pl.’s Mot. Ex. 8 (“Paystubs”)), with the exception of his
first paycheck and his last two paychecks, the last of which appears to be a payout for unused
vacation time after his termination, (see id. at 2, 32, 33). Indeed, his initial and final paycheck
state that he only worked 56 and 64 hours respectively for those pay periods, and each one notes,
“Salaried Reg Hrs < 80,” suggesting the reduction in hours and pay reflects the mid-pay period
commencement and termination of his employment, rather than supporting Plaintiff’s assertion
that he was paid based on actual hours worked. Plaintiff also testified that he was paid on a
salaried basis. (See Yu Dep. 38 (“Q. And the 110 to 115,000, that was your annual salary? A.
Year. I don’t remember exactly. I just g[a]ve you this number.”); Yu Dep. 189 (“Q. Were you
paid on a salary basis when you worked at Knighted? A. Yes.”).)
                                                  4
¶¶ 28, 30; Yu Dep. 67.) When database issues arose, Plaintiff would coordinate with his

colleagues to check the system and identify any problems, and then would monitor the database

and provide a solution. (Def.’s 56.1 ¶¶ 31, 40–42; Yu Dep. 51, 104–05.) Plaintiff was

responsible for handling complex tasks, including monitoring system performance, deploying

and modifying tables, upgrading the design and naming convention and table relationship of

databases, and “cloning” databases, which involves copying a database to a different computer

system. (Def.’s 56.1 ¶¶ 47–48, 50; Yu Dep. 92–94, 101–02.) Plaintiff also developed and

designed a technical procedure inside the WMS Databases called a “stored or stop procedure”

that was “better and more useful” than former procedures. (Def.’s 56.1 ¶¶ 76, 78; Yu Dep. 58,

109–11.)

       Plaintiff’s work was highly valued at Knighted, and he helped the company to grow and

increase its revenues. (Def.’s 56.1 ¶¶ 7, 37–38; Yu Dep. 34–36, 109–11.) Plaintiff’s annual

performance review rated his performance in the categories of accountability, action-oriented,

attention to detail, business acumen, commitment to professional growth and development,

communication, computer and software skills, conflict management, customer passion and

commitment, decision quality, independence, initiative, innovation and continuous improvement,

integrity and ethics, multitasking, negotiation and persuasion, problem-solving, quality and

excellence, teamwork, and written communication. (Def.’s 56.1 ¶ 52; Def.’s 56.1 Ex. 8 (“Yu

Performance Review”).)

       At the time Plaintiff was hired, Knighted was outsourcing database management to

another company. Plaintiff’s employment allowed Knighted to stop outsourcing this work, and

all formerly outsourced work was replaced by Plaintiff’s own work. (Def.’s 56.1 ¶¶ 33–36; Yu

Dep. 34–37.) After Plaintiff joined Knighted, the number of Knighted’s accounts grew from



                                                5
fewer than 50 to approximately 200, due in part to Plaintiff’s work as Senior Database

Administrator. (Def.’s 56.1 ¶¶ 74–75; Yu Dep. 182–84.)

       B. Procedural History

       Plaintiff filed his initial Complaint alleging violations of Title VII, the ADEA, the FLSA,

42 U.S.C. §§ 1981 and 1983, and the NYSHRL. (See Compl. (Dkt. No. 1).) After Defendant

filed a Motion to Dismiss, (Dkt. Nos. 22–24), the Court issued an Opinion and Order on

February 16, 2017, dismissing Plaintiff’s Title VII, ADEA, NYSHRL, § 1981, and any potential

§ 1985 claims with prejudice on collateral estoppel grounds that could not be cured, (Op. &

Order on Def.’s Mot. To Dismiss (“2017 Opinion”) 26 & n.10 (Dkt. No. 34)). However, the

Court dismissed Plaintiff’s § 1983 and § 1983 conspiracy claims without prejudice, giving

Plaintiff 30 days to file an Amended Complaint “addressing the deficiencies outlined in [the]

Opinion”—namely, that Plaintiff failed to plead state action. (Id. at 22–26.) The Court also

declined to dismiss Plaintiff’s FLSA claim. (Id. at 22.) Plaintiff filed a Motion To Reconsider

the Court’s collateral estoppel decision, (Dkt. No. 36), which the Court denied, (Dkt. No. 69).

       On March 20, 2017, Plaintiff filed an Amended Complaint raising the same claims as the

initial Complaint. (Am. Compl.) Defendant filed a partial Motion To Dismiss the Amended

Complaint on June 5, 2017, arguing that Plaintiff was barred from bringing the discrimination

and retaliation claims that were dismissed with prejudice and that the Amended Complaint still

fails to state a § 1983 claim or a § 1983 conspiracy claim. (Dkt. No. 52.) On January 9, 2018,

the Court granted the Motion, dismissing all of Plaintiff’s claims with prejudice except for the

FLSA claim. (See Op. & Order on Def.’s Partial Mot. To Dismiss (“2018 Opinion”) (Dkt. No.

70).) Plaintiff filed a Motion for Reconsideration, (Dkt. No. 72), which the Court denied, (Dkt.

(minute entry for Feb. 14, 2018)).



                                                 6
       The Parties filed Cross-Motions for Summary Judgment on the remaining FLSA claim on

October 15, 2018. (See Def.’s Not. of Mot.; Def.’s 56.1; Def.’s Mem. of Law in Supp. of Mot.

(“Def.’s Mem.”) (Dkt. No. 125); Pl.’s Mot.) The Parties filed their respective responses on

November 16, 2018. (See Def.’s Mem. in Opp’n to Pl.’s Mot. (“Def.’s Opp’n”) (Dkt. No. 129);

Def.’s Resp. to Pl.’s Rule 56.1 Statement (“Def.’s 56.1 Resp.”) (Dkt. No. 130); Pl.’s Mem. in

Opp’n to Def.’s Mot. (“Pl.’s Opp’n”) (Dkt. No. 131).)

                                           II. Discussion

       A. Standard of Review

       Summary judgment is appropriate where the movant shows that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 123–24 (2d Cir.

2014) (same). “In determining whether summary judgment is appropriate,” a court must

“construe the facts in the light most favorable to the non-moving party and . . . resolve all

ambiguities and draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653

F.3d 156, 164 (2d Cir. 2011) (quotation marks omitted); see also Borough of Upper Saddle River

v. Rockland Cty. Sewer Dist. No. 1, 16 F. Supp. 3d 294, 314 (S.D.N.Y. 2014) (same). “It is the

movant’s burden to show that no genuine factual dispute exists.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004); see also Berry v. Marchinkowski, 137 F. Supp.

3d 495, 521 (S.D.N.Y. 2015) (same).

       “However, when the burden of proof at trial would fall on the nonmoving party, it

ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” in which case “the nonmoving party must come

forward with admissible evidence sufficient to raise a genuine issue of fact for trial in order to



                                                   7
avoid summary judgment.” CILP Assocs., L.P. v. Pricewaterhouse Coopers LLP, 735 F.3d 114,

123 (2d Cir. 2013) (alteration and quotation marks omitted). Further, “[t]o survive a [summary

judgment] motion . . ., [a nonmovant] need[s] to create more than a ‘metaphysical’ possibility

that his allegations were correct; he need[s] to ‘come forward with specific facts showing that

there is a genuine issue for trial,’” Wrobel v. County of Erie, 692 F.3d 22, 30 (2d Cir. 2012)

(emphasis omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986)), “and cannot rely on the mere allegations or denials contained in the pleadings,”

Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310, 322 (S.D.N.Y. 2014) (quotation marks

omitted); see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (“When a motion for

summary judgment is properly supported by documents or other evidentiary materials, the party

opposing summary judgment may not merely rest on the allegations or denials of his pleading

. . . .”). And, “[w]hen opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

that version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007).

       “On a motion for summary judgment, a fact is material if it might affect the outcome of

the suit under the governing law.” Royal Crown Day Care LLC v. Dep’t of Health & Mental

Hygiene, 746 F.3d 538, 544 (2d Cir. 2014) (quotation marks omitted). At this stage, “[t]he role

of the court is not to resolve disputed issues of fact but to assess whether there are any factual

issues to be tried.” Brod, 653 F.3d at 164 (quotation marks omitted). Thus, a court’s goal should

be “to isolate and dispose of factually unsupported claims.” Geneva Pharm. Tech. Corp. v. Barr

Labs. Inc., 386 F.3d 485, 495 (2d Cir. 2004) (quotation marks omitted) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 323–24 (1986)). However, a district court should consider only evidence



                                                  8
that would be admissible at trial. See Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d

736, 746 (2d Cir. 1998). “[W]here a party relies on affidavits . . . to establish facts, the

statements ‘must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant . . . is competent to testify on the matters stated.’” DiStiso,

691 F.3d at 230 (quoting Fed. R. Civ. P. 56(c)(4)).

       Finally, the Second Circuit has instructed that when a court considers a motion for

summary judgment, “special solicitude” should be afforded a pro se litigant, see Graham, 848

F.2d at 344; accord Mercado v. Div. of N.Y. State Police, No. 96-CV-235, 2001 WL 563741, at

*7 (S.D.N.Y. May 24, 2001) (same), and a court should construe “the submissions of a pro se

litigant . . . liberally” and interpret them “to raise the strongest arguments that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (italics and quotation

marks omitted). And, “the failure to oppose a motion for summary judgment alone does not

justify the granting of summary judgment.” Vt. Teddy Bear Co., 373 F.3d at 244; see also

Jackson v. Fed. Exp., 766 F.3d 189, 196 (2d Cir. 2014) (explaining that “an examination of the

legal validity of an entry of summary judgment should . . . be[] made in light of the opposing

party’s pro se status” (italics omitted)). “Nonetheless, proceeding pro se does not otherwise

relieve a litigant of the usual requirements of summary judgment, and a pro se party’s bald

assertions unsupported by evidence . . . are insufficient to overcome a motion for summary

judgment.” Houston v. Teamsters Local 210, Affiliated Health & Ins. Fund-Vacation Fringe

Ben. Fund, 27 F. Supp. 3d 346, 351 (E.D.N.Y. 2014) (alterations, italics, and quotation marks

omitted); see also Flores v. City of New York, No. 15-CV-2903, 2017 WL 3263147, at *2

(S.D.N.Y. July 31, 2017) (same).




                                                   9
       B. Analysis

       Plaintiff’s sole remaining claim in this Action is that he was denied promised overtime

payments in violation of the FLSA. (See Am. Compl. ¶¶ 153–54; 2017 Opinion 22.) Defendant

moves for summary judgment on the basis that Plaintiff was an exempt employee under the

FLSA and therefore not entitled to overtime pay. (Def.’s Mem. 9.) Specifically, Defendant

argues that Plaintiff qualified as an exempt employee under three enumerated exceptions: (1)

highly compensated employees; (2) employees who work in a bona fide administrative capacity;

and, (3) employees who work as a computer systems analyst, computer programmer, software

engineer, or other similarly skilled worker. (See id.) Construing Plaintiff’s submissions

liberally, Plaintiff moves for summary judgment on the basis that he was misclassified as an

exempt employee, and was in fact an hourly employee entitled to overtime pay for hours worked

in excess of 40 hours per week. (Pl.’s 56.1 ¶¶ 25–31, 49.)

               1. Applicable Law

       “Congress enacted the FLSA in 1938 to eliminate ‘labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers.’” Reiseck v. Universal Commc’ns of Miami, Inc., 591 F.3d 101, 104 (2d

Cir. 2010) (quoting 29 U.S.C. § 202(a)). “Section 207(a)(1) of [the] FLSA requires that, ‘for a

workweek longer than [40] hours,’ an employee who works ‘in excess of’ [40] hours shall be

compensated for that excess work ‘at a rate not less than one and one-half times the regular rate

at which he is employed.’” Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106,

113–14 (2d Cir. 2013) (quoting 29 U.S.C. § 207(a)(1)). This general rule does not apply,

however, to several types of employees, including individuals who are employed “in a bona fide

executive, administrative, or professional capacity,” 29 U.S.C. § 213(a)(1); see Reiseck, 591 F.3d



                                                10
at 104, certain highly compensated employees, 29 C.F.R. § 541.601(a); see Bellone v. Kraft

Power Corp., No. 15-CV-3168, 2016 WL 2992126, at *4 (E.D.N.Y. May 23, 2016) (“The FLSA

provides numerous exemptions to the time-and-a-half overtime requirement, one of which is the

‘highly compensated employees’ . . . exemption.” (citation omitted)), and employees employed

as computer systems analysts, programmers, software engineers, or other similarly skilled

positions, 29 U.S.C. § 213(a)(17); see Sethi v. Narod, 974 F. Supp. 2d 162, 178–79 (E.D.N.Y.

2013) (explaining the computer employee exemption). “The burden of invoking these

exemptions rests upon the employer,” and they “are narrowly construed against [it].” Bilyou v.

Dutchess Beer Distribs., Inc., 300 F.3d 217, 222 (2d Cir. 2002) (citation and quotation marks

omitted). “The exemption question under the FLSA is a mixed question of law and fact. The

question of how the employee[] spent [his] working time is a question of fact. The question

whether [his] particular activities excluded [him] from the overtime benefits of the FLSA is a

question of law.” Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554, 558 (2d Cir. 2012)

(citations, alterations, and quotation marks omitted).

               2. Application

       Defendant argues that Plaintiff was an exempt employee as a matter of law based on

three FLSA exemptions: highly compensated employees, employees who work in a bona fide

administrative capacity, and highly skilled computer employees. (See Def.’s Mem. 9.)

       During the time period relevant to this Action, an employee with “total annual

compensation of at least $100,000 [was] deemed exempt” from the FLSA so long as he

“customarily and regularly perform[ed] any one or more of the exempt duties or responsibilities

of an executive, administrative[,] or professional employee.” 29 C.F.R. § 541.601(a) (2013); see

also Anani v. CVS RX Servs., Inc., 730 F.3d 146, 149 (2d Cir. 2013) (noting that § 541.601



                                                11
“deals with those employees who earn over $100,000 annually”). “To qualify for the [highly

compensated employee] exemption, an employee must: (1) have total annual compensation of at

least one hundred thousand dollars ($100,000); (2) ‘customarily and regularly perform any one

or more of the exempt duties or responsibilities of an executive, administrative, or professional

employee’; and (3) have a ‘primary duty that includes performing office or non-manual work.’”

Bellone, 2016 WL 2992126, at *4 (quoting § 541.601).

       The Department of Labor regulations explain that “[a] high level of compensation is a

strong indicator of an employee’s exempt status, thus eliminating the need for a detailed analysis

of the employee’s job duties.” 29 C.F.R. § 541.601(c); see also Bellone, 2016 WL 2992126, at

*4 (same). But even if an employee receives total compensation in excess of $100,000, “the

employee is not automatically exempt—the employer still must show that the ‘employee

customarily and regularly performs any one or more of the exempt duties or responsibilities.’”

Kadden v. VisuaLex, LLC, 910 F. Supp. 2d 523, 538 n.127 (S.D.N.Y. 2012) (quoting

§ 541.601(c)).

       With respect to the first prong of the analysis, the “salary” prong, “[t]he determination of

an employee’s ‘total annual compensation,’ may include ‘commissions, nondiscretionary

bonuses and other nondiscretionary compensation earned during a 52-week period.’” Magnoni

v. Smith & Laquercia, LLP, 661 F. Supp. 2d 412, 415 (S.D.N.Y. 2009) (quoting

§ 541.601(b)(1)). With respect to the second prong, an employee meets the “exempt duties”

requirement if he or she regularly performs duties that fall under the executive, administrative, or

professional employee exemptions outlined in Subparts B, C, and D of 29 C.F.R. § 541. Duties

exempt under the executive employee category include, inter alia, directing the work of two or

more other employees, and having the authority to hire or fire other employees. See 29 C.F.R.



                                                12
§ 541.100(a). Duties that fall under the administrative employee exemption include those that

are “directly related to the management or general business operations of the employer or the

employer’s customers,” see id. § 541.200(a)(2), defined to include “internet and database

administration,” id. § 541.201(b). Duties that fall within the professional employee exemption

are those “[r]equiring knowledge of an advanced type in a field of science or learning

customarily acquired by a prolonged course of specialized intellectual instruction.” Id.

§ 541.300(a)(2)(i). Finally, with respect to the third prong, § 541.601 “requires only that

Plaintiffs’ primary duty consist in part of office or non-manual work, not that their primary duty

consist entirely of such work.” Haas v. Verizon New York, Inc., No. 13-CV-8130, 2015 WL

5785023, at *4 (S.D.N.Y. Sept. 30, 2015).

                       a. Plaintiff’s Salary

       With respect to Plaintiff’s salary, even construing all evidence in Plaintiff’s favor, he has

failed to create a factual dispute with regard to his status as a salaried employee earning

$115,000 annually. Plaintiff asserts that he was “paid based on hours he had worked,” and that

had he not consistently worked an 8-hour day, “his compensation would be reduced by hour(s)

he had not worked.” (Pl.’s 56.1 ¶¶ 25–26.) However, the record evidence submitted by Plaintiff

demonstrates the opposite. Plaintiff testified in his deposition that he earned an annual salary of

either $110,000 or $115,000, paid on a salary basis. (See Yu Dep. 38 (“Q. And the 110 to

115,000, that was your annual salary? A. Yeah. I don’t remember exactly. I just g[a]ve you this

number.”); Yu Dep. 189 (“Q. Were you paid on a salary basis when you worked at Knighted? A.

Yes.”).) His offer letter similarly states, “[y]ou will be classified as a regular full-time exempt

employee and your pay will be annualized at $115,000 per year, paid at regular payroll

intervals.” (Yu Offer Letter 3.) Moreover, this offer letter makes no mention of an hourly rate



                                                 13
of pay, and contains no indication that Plaintiff’s paycheck would be increased or reduced based

on hours worked. Although the offer letter states that “[r]egular work hours are Monday–Friday,

8:30 a.m. to 5:30 p.m.,” (id.), this alone does not make an employee non-exempt unless the

employee is also “docked pay for missing a fraction of a workday,” Martin v. Malcolm Pirnie,

Inc., 949 F.2d 611, 615 (2d Cir. 1991) (collecting cases). Plaintiff’s own testimony indicates

that, rather than have his pay docked for days he worked fewer than eight hours, Plaintiff would

often work extra hours on certain days and then work fewer hours on other days, (see Yu Dep.

190–92), without any impact to his paycheck, (see generally Paystubs). No record evidence has

been submitted demonstrating that Plaintiff’s pay was reduced when he worked fewer than 40

hours in a week. As already discussed, Plaintiff’s paystubs reflect that he was consistently paid

bimonthly in the amount of $4,791.67 for exactly 86.67 “hours” worked, (see Paystubs), with the

exception of his first paycheck and his last two paychecks, the last of which appears to be a

payout for unused vacation time after his termination, (id. at 2, 32, 33). Indeed, his initial and

final regular paycheck state that he only worked 56 and 64 hours respectively for those pay

periods, and each one notes, “Salaried Reg Hrs < 80,” suggesting the reduction in pay reflects the

mid-pay period commencement and termination of his employment, rather than supporting

Plaintiff’s assertion that he was paid based on actual hours worked. Furthermore, § 541.602(b),

which sets forth exceptions to the prohibition against deductions from pay of salaried employees,

“make[s] clear that full-day deductions are permissible,” Zelenika v. Commonwealth Edison Co.,

No. 09-CV-2946, 2012 WL 3005375, at *11 (N.D. Ill. July 23, 2012), and no evidence has been




                                                 14
submitted suggesting that the deductions from Plaintiff’s first and last paycheck were for

fractions of a day. 4

        Although Plaintiff points to the fact that he was required to record hours worked and

submit them for approval in order to receive his pay, (see Pl.’s Opp’n 2–3), “the fact that an

employer keeps records of its employee’s hours, by itself, has no bearing on that employee’s

status as a salaried worker,” Adams v. Niagara Mohawk Power Corp., No. 02-CV-1353, 2008

WL 4527694, at *6 (N.D.N.Y. Sept. 30, 2008) (citation omitted); see also DOL Wage & Hour

Division Opinion Letter, 2003 WL 23374601, at *2 (July 9, 2003) (“[T]he tracking or accounting

of actual hours worked by exempt employees does not violate the ‘salary basis’ requirements.”).

Plaintiff’s own belief that he would have been paid less were he to work a fraction of a work day,

absent “any rule, practice, or example based on personal experience that provide the basis for his

belief,” is insufficient to create a dispute of fact as to whether Plaintiff was compensated on a

salaried basis. Anani v. CVS RX Servs., Inc., 788 F. Supp. 2d 55, 65 (E.D.N.Y. 2011) (granting

summary judgment for the defendant where “payment records reflect a calculation method that is

not inconsistent with a salary basis of payment, and . . . there is no evidence that the [p]laintiff

was or would have been subject to improper deductions”), aff’d, 730 F.3d 146 (2d Cir. 2013); see

also Yourman v. Giuliani, 229 F.3d 124, 129 (2d Cir. 2000) (finding summary judgment was

properly granted where “the appellants ha[d] shown only that [impermissible] deductions were

permitted, not that they would in fact be made in specified circumstances”); Ahern v. County of

Nassau, 118 F.3d 118, 122 (2d Cir. 1997) (holding employees were exempt where “the plaintiffs




        4
         Notably, Plaintiff’s total recorded hours for his first and last paychecks are each a
multiple of eight, further suggesting that he was paid for the number of full 8-hour days that he
worked during those pay periods.
                                                  15
could not point to any rule that stated that if they committed a specific infraction, their pay would

be docked”).

       Plaintiff asserts that in February 2014, Gregory Cronin (“Cronin”), an executive vice

president at Knighted, directed that all employees, including exempt employees, must work at

least 50 hours per week to deal with a backlog of work, and promised that they would all receive

overtime pay for the extra hours. (Pl.’s 56.1 ¶¶ 1–5.) In support, Plaintiff offers the

interrogatory responses of Daniel Napoli (“Napoli”), a senior vice president at Knighted, who

confirmed that he recalled Cronin saying all employees would receive overtime pay, (Pl.’s Mot.

Ex. 6, at 7), Plaintiff’s own testimony that Cronin made this promise, (Yu Dep. 118), and an

email sent to Knighted employees confirming Cronin’s announcement that 50 hours a week

would be required (although not the alleged promise of overtime pay to exempt employees),

(Pl.’s Mot. Ex. 12, at 64). Defendant objects that Plaintiff “has not set forth any admissible

evidence to support” these assertions, but does not explain the basis for its objection to the

announcement’s admissibility. (Def.’s 56.1 Resp. ¶ 1.)

       However, even assuming that Cronin promised all employees additional pay for working

longer than the typical 40-hour week, Cronin’s promise did not “explicitly overrule[] exempt

status for all employees” as Plaintiff argues, (Pl.’ 56.1 ¶ 50), because whether the nature of

Plaintiff’s employment “excluded [him] from the overtime benefits of the FLSA is a question of

law.” Ramos, 687 F.3d at 558 (citations and quotation marks omitted). And, under the law,

“[a]n employer may provide an exempt employee with additional compensation without losing

the exemption or violating the salary basis requirement, if the employment arrangement also

includes a guarantee of at least the minimum weekly-required amount paid on a salary basis.” 29

C.F.R. § 541.604(a). Thus, Defendant was entitled to pay Plaintiff additional compensation for



                                                 16
extra hours worked without altering his status as an exempt employee; the fact that Defendant

failed to do so after promising overtime pay may, at best, violate an oral contract Cronin made

with Knighted’s employees, but does not violate the FLSA. See Stein v. Guardsmark, LLC, No.

12-CV-4739, 2013 WL 3809463, at *5 (S.D.N.Y. July 23, 2013) (“[T]he payment of overtime

does not compromise a finding that an employee was paid on a ‘salary basis.’” (quoting

§ 541.604(a))); Anani, 788 F. Supp. 2d at 70 (“[P]roviding salaried employees with additional

compensation for overtime hours specifically as an incentive to take on additional work has been

frequently upheld as a legitimate business decision.” (collecting cases)); Wright v. Aargo Sec.

Servs., Inc., No. 99-CV-9115, 2001 WL 91705, at *5 (S.D.N.Y. Feb. 2, 2001) (“[C]ourts have

consistently held that an employee’s receipt of additional amounts, including overtime, above his

predetermined base compensation does not destroy the employee’s otherwise valid salary

status.”). Thus, there is no record evidence that contradicts Defendant’s supported assertion that

Plaintiff was a salaried employee paid more than $100,000 annually, as required to establish the

first prong of the highly compensated employee exemption.

                       b. Performance of Exempt Duties

       With respect to the second prong of the highly compensated employee exemption, the

record evidence, including Plaintiff’s own testimony, demonstrates that there is no dispute of fact

that Plaintiff “customarily and regularly perform[ed] . . . one or more of the exempt duties or

responsibilities.” Kadden, 910 F. Supp. 2d at 538 n.127. Under 29 C.F.R. § 541.201(b), duties

that fall under the administrative exemption are “not activities that involve what the day-to-day

business specifically sells or provides, [but] rather . . . tasks that every business must undertake

in order to function.” Sorrentino v. Stephen P. Esposito, M.D., P.C., No. 08-CV-1870, 2010 WL

11627323, at *3 (E.D.N.Y. Jan. 7, 2010) (citation and quotation marks omitted). Among the



                                                 17
“duties or responsibilities of an executive, administrative[,] or professional employee” that

qualify a worker as an exempt employee under the highly compensated employee exemption, see

29 C.F.R. § 541.601(a)(2), are “computer network, internet[,] and database administration,” see

id. § 541.201(b).

       Plaintiff does not make any argument with respect to this prong of the analysis. In fact,

Defendant’s argument that Plaintiff’s activities preclude him from the FLSA’s overtime

requirements relies extensively on Plaintiff’s own testimony about the significance of his role

managing Knighted’s databases. (See generally Def.’s 56.1 ¶¶ 18, 20–51.) As a highly skilled

worker with two master’s degrees, Plaintiff was engaged primarily, if not exclusively, in

advanced technical work, and Plaintiff testified that his work had a significant impact on

company performance and required judgment and technical expertise. (See Yu Dep. 31 (“I pretty

much [took] full responsibility for . . . the databases . . . [w]ith a team and the whole system.”),

36 (“Q. So your contributions really helped the company grow. A. Yeah. For my part, yes.”),

37–38 (“[T]hey [saw that] my contribution really can replace the outsourcing.”), 44–45

(explaining that Plaintiff’s projects included “new installation[s], new and troubleshooting for

customer[s], troubleshooting for developer[s], [and] design a new one,” and describing himself

as “professionally trained to handle this kind of multitasking”), 47–48 (“Q. You were there to

use your expertise in databases. A. Yeah.”), 109–11 (explaining that Plaintiff “increase[d]

Knighted revenues” as a result of his “superior analytical skill contribution”),174 (describing his

employment as “focus[ed] on technical area for database”), 183–84 (confirming that Knighted’s

“growth and expansion” to a larger office and a substantial increase in accounts handled “was

due to [Plaintiff’s] work”); 186–87 (confirming that managing the database system “took up

most of [Plaintiff’s] time at Knighted”).) Any “minimization of the level of [Plaintiff’s] work”



                                                  18
in his summary judgment submissions is thus “directly contradicted by his own assessment of his

accomplishments” in his testimony. Mock v. Fed. Home Loan Mortg. Corp., No. 13-CV-1292,

2014 WL 3545096, at *2, 7 (E.D. Va. July 15, 2014) (granting summary judgment to defendant

under both highly compensated and administrative employee exemptions where the plaintiff’s

own testimony and evidence demonstrated that his “non-manual job duties [were] directly related

to [the defendant’s] business operations—specifically, the operation of its IT infrastructure”),

aff’d, 589 F. App’x 127 (4th Cir. 2014).

       Here, Plaintiff’s testimony makes clear that he “performed a variety of tasks vital to the

functioning of” Knighted’s business operations as required to meet the second prong of the

highly compensated employee exemption. Sorrentino, 2010 WL 11627323, at *3. Among his

responsibilities, Plaintiff “took full responsibility” for Knighted’s WMS databases, (Yu Dep. 31),

provided support to customers using the WMS database, including performing installation and

troubleshooting services, (id. at 41–43), troubleshooted issues for the WMS database developer,

(id. at 44), designed new systems, (id.), upgraded the WMS database system, (id.), resolved

database issues escalated by the customer support department, (id. at 46–47), provided

recommendations to the WMS developer as to “better or more efficient way[s]” to design the

databases, (id. at 48), and developed technical “procedures” for the databases that improved their

function, (id. at 57–58). As a matter of law, these tasks, which Plaintiff characterized as

important contributions that led to the growth of the company and the ability to replace the

outsourcing of certain tasks with Plaintiff’s work, (see id. at 34–36, 109–11), demonstrate that

Plaintiff “customarily and regularly” performed “one or more” of the exempt duties of an

administrative or professional employee, 29 C.F.R. § 541.601. See Sorrentino, 2010 WL

11627323, at *3–4 (granting summary judgment for defendant employer where the plaintiff’s



                                                19
work involved managing payroll, processing accounts receivable, and billing clients); see also

Galdo v. PPL Elec. Utilities Corp., No. 14-CV-5831, 2016 WL 454416, at *5 (E.D. Pa. Feb. 5,

2016) (holding certain employees were exempt as highly compensated employees where their

“duties include[d] evaluating and controlling [the defendant’s] electrical grid, documenting

maintenance and work activities, and executing emergency procedures when needed”); Haas,

2015 WL 5785023, at *4–8 (holding that installation and maintenance managers for a company

that provides voice, internet, and television services who earned in excess of $100,000 per year

were exempt under the highly compensated employee exemption and granting summary

judgment in favor of the defendant); Zelenika, 2012 WL 3005375, at *13 (holding employees

exempt as highly compensated employees whose tasks included “monitoring and responding to

problems with [the defendant’s] electrical distribution system in collaboration with field crews”);

Massaro v. N.Y. Times, Inc., No. 87-CV-957, 1988 WL 59637, at *4 (S.D.N.Y. June 6, 1988)

(finding the plaintiff’s employment as “a member of a team specifically recruited by [the

defendant] to design, develop and implement an advanced computerized information system” fell

within the administrative exemption); cf. Dean v. Priceline.com, Inc., No. 00-CV-1273, 2001

WL 35962826, at *6 (D. Conn. Apr. 6, 2001) (denying the plaintiff’s motion for writ of

attachment because plaintiff, a senior database administrator, could not establish probable cause

he would prevail on overtime compensation claim where “the credible evidence and testimony

suggests that [the defendant] probably will be successful in showing that [the] plaintiff is an

exempt employee under either the computer related professional employee exemption or the

administrative employee exception . . . .”). 5



       5
         Although Defendant did not expressly reference the professional exemption, Plaintiff’s
work likely qualifies as that of a professional employee as well, which exempts employees who
perform work “requiring advanced knowledge in a field of science or learning customarily
                                                 20
       Additionally, Plaintiff’s work involved troubleshooting problems for customers and

developing programs that help clients use Knighted’s system more efficiently, which falls within

the administrative exemption. See Nelson v. Sabre Cos. LLC, No. 15-CV-314, 2018 WL

3543523, at *8 (N.D.N.Y. July 23, 2018) (characterizing “running [the company’s] operations

and maintaining the customer relationship on site” as “directly related to the general business

operations of [the company] and its customers”); Klein v. Torrey Point Grp., LLC, 979 F. Supp.

2d 417, 428 (S.D.N.Y. 2013) (“If indeed [the] [p]laintiff’s primary duties included tasks related

to vendor relations, customer communications and support, and order logistics, a jury could find

that [the] [p]laintiff’s duties were directly related to [the] [d]efendant’s general business

operations.”); Cruz v. Lawson Software, Inc., 764 F. Supp. 2d 1050, 1066–67 (D. Minn. 2011)

(holding that “assisting in implementing and configuring . . . software to run the client’s business

in a more efficient way, as opposed to just servicing an existing software system,” fell within the

administrative exemption); Koppinger v. Am. Interiors, Inc., 295 F. Supp. 2d 797, 802 (N.D.

Ohio 2003) (granting summary judgment for the defendant based on administrative exemption

where the plaintiff “was responsible for [a] computer system from end to end, a computer system

that was clearly integral to [the] defendant’s general business operations,” and the plaintiff’s

work “was comprehensive in nature, and ranged from investigating problems, to considering

possible solutions and implementing, in plaintiff’s opinion, the best solution”). Therefore,




acquired by a prolonged course of specialized intellectual instruction.” 29 C.F.R. § 541.301(a).
The professional employee exemption defines “field of science or learning” to include
engineering, id. § 541.301(c), the subject of one of Plaintiff’s master’s degrees, (Def.’s 56.1
¶ 10). Plaintiff also testified repeatedly that he was hired for his expertise gained through
advanced education, specialized training, and his extensive job experience. (See Yu Dep. 47,
49–50, 63–64, 66, 91, 109–11.)
                                                  21
Plaintiffs duties with Knighted fulfill the second prong of the highly compensated employee

analysis.

                         c. Non-Manual Office Work

        Finally, "29 C.F.R. § 541.60l(d) requires ... that [a] [p]laintiffl's] primary duty consist

in part of office or non-manual work." Haas, 2015 WL 5785023, at *4. The record makes clear

that Plaintiff only performed office work, so there is no dispute of fact with respect to this

provision. (Def.'s 56.1, 18; Yu Dep. 185-86.) See Haas, 2015 WL 5785023, at *6 (granting

summary judgment where "no reasonable juror could conclude that [the] [p)laintiffs' [work]

do[es] not 'include performing office or non-manual work"' (alteration omitted) (quoting 29

C.F.R. § 541.60l(d))).

       Because Plaintiffs employment with Knighted meets all three prongs of the analysis,

Defendant is entitled to summary judgment under the highly compensated employee exemption. 6

                                          III. Conclusion

       In light of the foregoing analysis, the Court denies Plaintiffs Motion for Summary

Judgment and grants Defendant's Motion for Summary Judgment. The Clerk of the Court is

directed to terminate the pending Motions, (Dkt. Nos. 124, 128, 131 ), enter judgment for

Defendant, close this case, and mail a copy of this Opinion and Order to Plaintiff.

SO ORDERED.

DATED:         May 1.3__, 2019
               White Plains, New York




        6
        Because Defendant is entitled to summary judgment based on the highly compensated
employee exemption, the Court need not address Defendant's argument that Plaintiff is also
exempt under the adtttitt.i~tr~tiv~ ~m~loyee rui.d com~uter employee mrnmptiong_
                                                 22
